973 A.2d 691 (2009)
In re Ronald M. COHEN, Respondent.
Nos. 08-BG-1122, 09-BG-115.
District of Columbia Court of Appeals.
May 28, 2009.
Before FISHER and OBERLY, Associate Judges; and NEBEKER, Senior Judge.

ORDER
PER CURIAM.
On consideration of the affidavit of Ronald M. Cohen, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, the letter from the Office of Bar Counsel dated April 27, 2009, taking no exception to the report and recommendation of the Board on Professional Responsibility, it is this 28th day of May, 2009,
ORDERED that the said Ronald M. Cohen is hereby disbarred by consent effective forthwith. The effective date of respondent's disbarment shall run, for reinstatement purposes, from October 10, 2008, the date respondent filed an affidavit *692 in compliance with D.C. Bar Rule XI, § 14(g). It is
FURTHER ORDERED that Bar Counsel's petitions for discipline based upon respondent's guilty plea in the Circuit Court of Arlington County, Virginia and a certified copy of an order of the Virginia State Bar Disciplinary Board revoking respondent's license to practice in Virginia are hereby dismissed as moot, without prejudice to Bar Counsel's reinstating a reciprocal discipline proceeding if respondent seeks reinstatement to the District of Columbia Bar while his Virginia license to practice law is still revoked.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of a disbarred attorney and the effect of failure to comply therewith.